Title: From James Madison to William Plumer, 6 October 1812
From: Madison, James
To: Plumer, William


Sir
Washington October 6. 1812
I have duly received your favor of the 23. Sepr. Your observations on the deficiency of the inlistments & the remedy for it are entirely just. The recommence [sic] provided by law for those who are to serve in the ranks, whether of the regular army, or the volunteer corps, has every where failed to fill them. Justice as well as policy should make amends to the soldier for what is given up by the Citizen. It is to be hoped that Congress, will be sufficiently taught by experience, what was not sufficiently understood without it. Many other defects in the military system will be brought to their attention by the same monitor. We have had no authentic information from G. B. by which we can decide on her views with respect to the war, or the conditions on which she is disposed to put an end to it. We are equally uninformed of the final measures of France as to the questions depending with her. The tardiness of her decisions, does not encourage favorable expectations. We have this day recd. communications from Genl. Harrison, charged with the North Western Expedition. He had relieved Fort Wayne, destroyed the towns of several hostile tribes of Indians, and was making vigorous arrangements for regaining the ground lost by his predecessor, and if possible giving to his operations, an effectual bearing in favor of those at Niagara. His force will amount to 8, 10, or 1200 as he may chuse to make it: and the advanced part of it was on the 27th. of Sepr. the date of his dispatches, on its way from Fort Wayne to F. Defiance. His prospects are not discouraging. The promptitude with which such a force has taken the field will at least have the salutary effects of proving to the Enemy that the public Spirit has been roused, not depressed by the event at Detroit, and of making the Indians feel that they can never have security in the protection held out to them from Canada. Accept Sir assurances of my high esteem, and my friendly respects.
James Madison
